Case 2:20-cv-00014-JPJ-PMS Document 46 Filed 12/28/20 Page 1 of 1 Pageid#: 277




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

  MELINDA SCOTT,                               )
      Plaintiff                                )
                                               )           ORDER
  v.                                           ) Civil Action No. 2:20cv00014
                                               )
  WISE COUNTY DEPARTMENT OF                    )
  SOCIAL SERVICES, et al.,                     )
      Defendants                               )


       This matter is before the court on the pro se plaintiff’s Motion For
 Authorization To File Electronically, (Docket Item No. 38) (“Motion”). Based on
 the arguments and representations contained in the Motion, the Motion is DENIED.
 It is ORDERED, however, that the Clerk’s Office shall no longer file any of the
 envelopes containing the plaintiff’s pleadings in that they contain information that
 could be used to identify the plaintiff’s physical location.
       The Clerk’s Office shall provide a copy of this Order to all counsel of record
 and to the unrepresented parties.
       ENTERED: December 28, 2020.


                                         s/   Pamela Meade Sargent
                                          UNITED STATES MAGISTRATE JUDGE
